Title: Enclosure No. 4: Copy of a Letter from Major General Greene to Major General Lincoln, Secretary at War, 5 February 1783
From: Greene, Nathanael
To: Lincoln, Benjamin



dated “Head Quarters, South Carolina,“February 5th 1783.”
“Dear Sir,

An idle surmise of Mr. Banks, and an improper curiosity of General Scott in the State of Virginia, may give an unjust complexion to the late transaction respecting the measures taken to obtain clothing, as the Governor of Virginia writes, that it was considered a mere speculation for private emolument. For fear, such rumors should spread to my disadvantage, I take the liberty to enclose you a copy of a Certificate from Mr. Banks; and my letter the 11th of November will give you a full knowledge of the transaction. I do not conceive this necessary for your information; but should any insinuations originate from the affair in Virginia, I wish to put it in your power to silence them, at once, and I flatter myself, I may hope for this piece of justice from your friendship. Reports are circulated here, that Mr. Morris and Mr. Banks are concerned together, otherwise he would not have taken my bills. These are done for malicious purposes; but, as I bid defiance to all the world, to tax me with improper connection, so I will not suffer even suspicions to circulate without control.
I am, dear Sir  Your most obedient   humble Servant

Nathaniel Greene.
Major General Lincoln.

